Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 5/7/2021 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 24-34 are rejected under 35 U.S.C. 103 as being unpatentable over McCLEMENTS, D.J. et al. , "Encapsulation, Protection, and Delivery of Bioactive Proteins and Peptides Using Nanoparticle and Microparticle Systems: A Review", Advances in Colloid and Interface Science, Vol. 253, pp. 1-22, February 16, 2018.  (hereinafter McClements) in view of (US 2014/0348815 A1) to Jeoh-Zicari et al.  (hereinafter Jeoh).
McClements is directed toward a method of causing complex coacervation of polymer molecules.  McClements discloses at page 3, section 2.2 that the electrical properties of proteins depends on the number and types of surface charges.  McClements further discloses at page 3, section 2.2 that the electrical charge can go from positive to neutral to negative as the pH is increased from below to above the isoelectric point (pi) of the protein.  McClements discloses at page 3, section 2.2 that retention and release of bioactive protein from a polymeric colloidal particle depends on the charge characteristics from the biopolymers that it is constructed.  McClements discloses at page 4, continuation of section 2.2 that anionic biopolymers such as alginate, carrageenan or pectin attracts proteins at pH levels below their pi, but released at higher pH values.  McClements discloses at page 4, continuation of section 2.2 that cationic biopolymers such as chitosan or polysine are attracted above their pi, and released below at lower pH values.  McClements discloses at page 6, section 5.2 that the colloidal particles used to encapsulate proteins vary in size from 10 nm to 1 mm.  McClements discloses at page 7, section 6.1 that the loading capacity and efficiency depends on eh polymers used to encapsulate and the materials encapsulated.  McClements discloses at page 7, section 6.1 that different types of emulsions are used and the encapsulation may be caused by changing the pH of the solution.  McClements discloses at page 9, section 6.2.2 that the polymeric colloidal particle can be changed by changing the pH.  McClements discloses at page 9, section 6.2.2 that the electrostatic repulsion of of polymer chains at low ionic strengths or at pH values where the polymer has a high charge density causes the polymer network to shrink therefore causing encapsulation.   McClements discloses at page 9, section 6.2.2 that this is seen with alginate microgels.  McClements discloses at page 9, section 6.2.3 that controlling molecular interactions is caused by altering the pH and that the net charge of proteins go from positive to negative as the pH is increased above their isoelectric points.  McClements discloses at page 10, section 6.2.3 that a system that is sensitive to pH change is a whey protein-alginate system, which reads on Applicants first and second ionic polymer with different isoelectric points.  McClements discloses systems that respond to pH changes, but is silent regarding changing pH by volitization.   
Jeoh is directed toward encapsulation of materials through pH changes. McClements and Jeoh are both directed toward encapsulation of materials through pH changes and therefore are analogous art.  Jeoh teaches at paragraph [0011] that a well known method of encapsulation of biological material is with an alginate.  Jeoh teaches at paragraph [0011] that the alginate may be crosslinked as the pH changes, but is complex.  Jeoh teaches at paragraph [0012] that a spray drying method is preferable as it is less expensive and a commonly used industry procedure.  Jeoh teaches at paragraph [0016] that the microcapsule is produced by spray drying the alginate with a volatile base that initially prevents crosslinking, but when volatilizes the pH is reduced causing both drying and crosslinking.     Jeoh teaches at paragraph [0021] that a preferred volatile base is ammonium hydroxide.  Jeoh teaches at paragraph [0055] that succinic acid or adipic acid may be added to the spray solution to control the rate of pH change during evaporation.   One would be motivated to modify the method of McClements to encapsulate with pH change an alginate system with the spray drying system of Jeoh that uses a volatile base to change pH to encapsulate with an alginate.
One skilled in the art at the time of filing would be motivated based on the publication of McClements in view of the teachings of Jeoh to modify the method of encapsulation using an alginate system requiring a pH change to a spray drying method using a volatizing base that dries and changes pH in the same step, which forms a prime facie case of obviousness that reads on claims 24-34.

Allowable Subject Matter
6.	Claims 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art method does not teach inclusion of either a volatile acid or a non-volatile amine to modify the spray drying process using alginate.



Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766